Citation Nr: 0409904	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to assignment of a higher disability rating for 
lumbar herniated nucleus pulposus, currently rated as 10 percent 
disabling.

2.  Entitlement to assignment of a compensable disability rating 
for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel



INTRODUCTION

The veteran had over 20 years active duty service ending with his 
retirement in September 2000.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a September 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 2001, a statement of the 
case was issued in June 2002 and a substantive appeal was received 
in August 2002.  Although the veteran initially requested a Board 
hearing, he withdrew that request in August 2003.

The Board notes that the veteran's representative, by way of the 
Appellant's Brief dated April 2004, alleges that the issue of 
entitlement to a higher disability rating for pes planus is an 
issue on appeal.  However, the Board disagrees.  In his original 
October 2000 application for benefits, the veteran applied for 
service connection for pes planus.  This issue was originally 
denied by rating decision in September 2001, but was later granted 
by rating decision in July 2003.  The July 2003 rating decision 
was a full grant of the benefit being sought as to that issue; 
that is, service connection.  The record does not show that the 
veteran has filed a notice of disagreement as to the rating 
assigned for pes planus.  The representative's April 2004 Brief 
does not constitute a notice of disagreement because is has not 
been filed with the RO as required by 38 U.S.C.A. § 7105(b)(1) 
(West 1991); see also Beyrle v. Brown, 9 Vet.App. 24, 28 (1996) 
(hearing testimony before the Board, even though given within the 
one-year notice of disagreement filing period, cannot constitute a 
valid notice of disagreement because it was taken before the Board 
and the not RO).  The Board therefore finds that the April 12, 
2004, Appellant' Brief cannot at this time be considered a valid 
notice of disagreement, and remand to the RO per Manlincon v. 
West, 12 Vet.App. 238 (1999) is not required.  However, this 
matter is hereby referred to the RO for appropriate action once 
the claims file is received back at the RO.  

The issue of entitlement to an increased rating service connection 
for lumbar herniated nucleus pulposus is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required on his 
part.


FINDING OF FACT

The veteran's service-connected disability, described for rating 
purposes as GERD, is productive of heartburn and pain, mainly at 
night.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating 
for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2003).  The intended effect of the 
regulation is to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the claimant 
has been notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a higher rating for his 
service connected disability.  The April 2001 RO letter informs 
the claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds that 
the notice requirements of the law and regulation have been met.

The Board also notes that the United States Court of Appeals for 
Veterans Claims recently held that a VCAA notice letter must be 
provided to a claimant before the initial unfavorable decision on 
a service-connection claim.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In the present case, VCAA notice was provided in 
April 2001 and the initial rating decision was issued in September 
2001.  Thus, the VCAA notice was timely.

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and private medical records.  As the record 
reflects that the veteran has been afforded multiple VA 
examinations, the Board finds that the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  The Board again emphasizes that no 
additional pertinent evidence has been identified by the veteran 
as relevant to these issues.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran with 
the claim.

Analysis

The present appeal involves the veteran's claim that the severity 
of his service-connected GERD warrants a higher disability rating.  
Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Since the veteran is appealing the 
original assignment of a disability rating following an award of 
service connection, the severity of his GERD is to be considered 
during the entire period from the initial assignment of the rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected GERD has been rated by the RO 
under the provisions of Diagnostic Code 7346.  There is no 
Diagnostic Code directly applicable to GERD.  When an unlisted 
condition is encountered, it is permissible to rate under a 
closely related disease or injury.  38 C.F.R. § 4.20.  In the 
present case, the most appropriate code to use to rate GERD by 
analogy is Diagnostic Code 7346, which covers hiatal hernia.  
Specifically, it dictates that persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal, or arm or shoulder pain, productive of considerable 
impairment of health warrants a 30 percent disability rating.  A 
10 percent disability rating is warranted when there are two or 
more of the symptoms for the 30 percent rating of less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2003).

The medical evidence of record shows that in visits to a private 
physician in June and July 1999, the veteran reported that his 
GERD symptoms were well controlled by Zantac and that he did not 
have any breakthrough symptoms on his medication.  He did report 
almost daily symptoms of burning epigastric and esophageal pain 
when he was not on Zantac.

The veteran underwent a VA examination in March 2001.  He stated 
that he had been taking Zantac and had noticed improvement but 
then became symptomatic again.  His medication was changed to 
Omeprazole about six months prior and this resulted in resolution 
of his reflux symptoms in the supine position.  He continued to 
have reflux to the level of the mouth if he bends over at the 
waist.  He reported his weight as stable.  The diagnosis was GERD.

The veteran underwent an additional VA examination in July 2003.  
He reported that his symptoms were fairly well controlled with 
medication until 2000 when his symptoms became worse.  At that 
point he was put on Prilosec, which relieved most of his symptoms.  
He reported that his symptoms returned when he was not on 
medication.  When he is on medication, he reported that one out of 
two nights he has heartburn and pain in the sternal area.  He does 
not have difficulty with dysphasia, trouble swallowing, pyrosis, 
episodes of regurgitation, shoulder pain, substernal arm pain or 
impairment of health.  The diagnosis was GERD.

In sum, the veteran's GERD symptoms are well controlled by 
medication.  The most severe symptoms he has described are 
heartburn and pain, usually at night.  He specifically denied 
dysphasia, trouble swallowing, pyrosis, episodes of regurgitation, 
shoulder pain, arm pain or impairment of health at the July 2003 
VA examination.  Therefore, the medical evidence does not show two 
or more of the symptoms necessary to warrant a compensable rating.  
Specifically, he does not report at least two of the following:  
dysphagia, pyrosis, and regurgitation, accompanied by substernal, 
or arm or shoulder pain.  In fact, he reported no impairment of 
health at his July 2003 VA examination.  Therefore, a 10 percent 
rating is not warranted.

The potential application of various provisions of Title 38 of the 
Code of Federal Regulations has also been considered but the 
record does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board finds 
that criteria for submissions for assignment of the extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

Finally, in making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a more favorable decision 
than rendered herein.


ORDER

Entitlement to assignment of a compensable disability rating for 
gastroesophageal reflux disease (GERD) is not warranted.  To this 
extent, the appeal is denied.


REMAND

The Board notes that during the pendency of this claim, the 
criteria for rating spinal disabilities have been amended.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  After reviewing the 
current medical record in light of the new criteria, the board 
believes that additional examination is appropriate to ensure that 
all regulatory rating criteria can be properly applied.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With regard to the lumbar herniated nucleus pulposus issue, 
the RO should review the record and take any necessary action to 
ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the veteran has been 
furnished proper notice in compliance with 38 C.F.R. § 
3.159(b)(1), including notice of (a) the information and evidence 
not of record that is necessary to substantiate his claims, (b) 
the information and evidence that VA will seek to provide, and (c) 
the information and evidence that the veteran is expected to 
provide.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).  

2.  The veteran should be scheduled for an appropriate VA 
examination to ascertain the severity of his service-connected 
lumbar herniated nucleus pulposus.  It is imperative that the 
claims file be made available to the examiner for review in 
connection with the examination.  All medically indicated special 
tests and studies should be accomplished.  All clinical and 
special test findings should be clearly reported to allow for 
application of both the old and the current rating criteria for 
disability of the spine, to include range of motions consistent 
with such criteria with consideration given to additional 
functional loss due to pain, weakness, fatigue and incoordination.  
All disc symptomatology should also be clearly reported consistent 
with both the old and current criteria for intervertebral disc 
syndrome.  The examiner should note whether or not the veteran has 
experienced incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  The examiner should note that an incapacitating episode 
is defined by regulation as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bedrest 
prescribed by a physician and treatment by a physician.

3.  The RO should then review the expanded record and determine if 
a higher rating is warranted for the service-connected spinal 
disability (under both the old and the current rating criteria for 
spinal disabilities).  The veteran and his representative should 
be furnished an appropriate supplemental statement of the case and 
be afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



